Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 25, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 21-38 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/25/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 21-38 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
 
The prior art made of Guo et al (U.S. Pub. No. 2017/0091270) teaches method for automatically deriving prospect information related to potential new clients, the method comprising. Guo et al (U.S. Pub. No. 2017/0091270) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest obtain, by processing circuitry, identification of one or more organizational attributes, wherein the one or more organizational attributes comprises at least one of an industry attribute, a financial attribute, or a size attribute; mining, by the processing circuitry, web source content from each web source of a plurality of web sources; identifying, by the processing circuitry, a plurality of organizations, wherein identifying comprises, for each web source, deriving, from the respective web source content, prospect information for one or more organizations of the plurality of organizations, wherein, for each organization, the prospect information comprises an organization name, applying a shallow neural network to perform vector mapping of word vectors of a plurality of terms derived from the respective web source content, using the word vectors, identifying, by the processing circuitry, term classification data related to the one or more organizations, wherein the term classification data categorizes the one or more organizations at least in part according to the one or more organizational attributes, and using the term classification data, scoring the one or more organizations; ranking, by the processing circuitry, the plurality of organizations based at least in part on the scoring; cross-referencing, by the processing circuitry, the organization name of each organization of the plurality of organizations with a plurality of client records within a transactional platform to determine a client relationship associated with each organization of at least one organization of the plurality of organizations; and causing presentation of the prospect information, by the processing circuitry, to a user of a computing device, wherein the prospect information comprises, for the at least one organization of the plurality of organizations, the client relationship associated with the respective organization and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-38 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 21-38 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163